DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.








Claims 1, 4-8, 11-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keating et al. (USPAP       2021/0092,415), hereinafter, “Keating”.

there are several video data encoding and decoding systems which involve transforming video data into a frequency domain representation, quantizing the frequency domain coefficients and then applying some form of entropy encoding to the quantised coefficients. This can achieve compression of the video data. A corresponding decoding or decompression technique is applied to recover a reconstructed version of the original video data); performing a resizing operation based on resizing factors on the image dataset in a frequency domain representation (Please note, paragraph 0079. As indicated the output of the transform unit 340, which is to say, a set of DCT coefficients for each transformed block of image data, is supplied to a quantizer 350. Various quantization techniques are known in the field of video data compression, ranging from a simple multiplication by a quantization scaling factor through to the application of complicated lookup tables under the control of a quantization parameter); performing a reshaping operation based on reshaping factors on the image dataset in a frequency domain representation (Please note, paragraph 00107. As indicated reference to figure 10, which schematically illustrates an example luminance reshaping arrangement, an input luminance signal 1000 is reshaped by applying a look up table (LUT) 1010 in a forward direction to generate reshaped luminance 1020); and performing a cropping operation on the image dataset in a frequency domain representation (Please note, paragraph 0111. As indicated for any original luminance values below a threshold 920, the values will be clipped by the forward LUT (curve 900) so that values below the threshold 920 will be clipped to the lowest possible luminance value 940 in the reshaped luminance).

the output of the transform unit 340, which is to say, a set of DCT coefficients for each transformed block of image data, is supplied to a quantizer 350. Various quantization techniques are known in the field of video data compression, ranging from a simple multiplication by a quantization scaling factor through to the application of complicated lookup tables under the control of a quantization parameter. In this regard Examiner considers the multiplication to correspond to Applicant’s augmentation).
Regarding claim 5, Keating recites, wherein the augmentation operation is performed upon coefficients of images of the image dataset in a frequency domain representation. (Please note, paragraph 0079. As indicated the output of the transform unit 340, which is to say, a set of DCT coefficients for each transformed block of image data, is supplied to a quantizer 350. Various quantization techniques are known in the field of video data compression, ranging from a simple multiplication by a quantization scaling factor through to the application of complicated lookup tables under the control of a quantization parameter. In this regard Examiner considers the multiplication to correspond to Applicant’s augmentation).
Regarding claim 6, Keating recites, wherein the cropping operation is performed on an upper edge and a left edge of images of the image dataset in a frequency domain representation. (Please note, paragraph 0007. As indicated detector circuitry configured to detect at least one of an upper clipping level and a lower clipping level in samples of input image data).
Regarding claim 7, Keating recites, wherein the cropping operation is performed on four sides of images of the image dataset in a frequency domain representation (Please note, paragraph 0111).

Regarding claims (8 and 11-14), analysis similar to those presented for claims (1 and 4-7), respectively, are applicable.
Regarding claims (15 and 19-20), analysis similar to those presented for claims (1 and 6-7), respectively, are applicable.



Allowable Subject Matter

Claims 2-3, 9-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the resizing operation further comprises padding the images each on two adjacent sides in proportion to the resizing factors or each on four sides in proportion to the resizing factors and wherein the reshaping module is configured to reshape the images each by dividing an image length and an image width by the reshaping factors and multiplying image channel size by the reshaping factors.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, March 12, 2022